***********
The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Gregory. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission makes the following findings of fact,
 FINDINGS OF FACT
1. Plaintiff has been incarcerated since October 28, 1993 and was housed in Green County Correctional Institution as of March 21, 1998.
2. On March 21, 1998, plaintiff was working as an employee of defendant in the kitchen washing pots. Plaintiff was provided gloves but there were holes in his gloves, which had been present for approximately two weeks prior to March 21, 1998. Plaintiff complained and new gloves were being ordered. Plaintiff attempted to protect his hands and arms by wearing two pairs of gloves. Nevertheless, when plaintiff's hands were in extremely hot water, his right glove filled with water due to the holes. Plaintiff was consequently burned up to the middle of his forearm.
3. Plaintiff received medical treatment from a hospital in Kinston, North Carolina. After, plaintiff was provided treatment including medication, he was transported by to Greene County Correctional Institution.
4. Plaintiff complained of continuing problems particularly during hot weather. Plaintiff requested $20,000.00 in damages in his Affidavit.
                               ***********
The forgoing Findings of Fact engender the following:
 CONCLUSION OF LAW
As plaintiff's injuries allegedly occurred while he was working as an employee for defendant, plaintiff is not entitled to recover under the Tort Claims Act as this action is barred by the exclusivity of the Workers' Compensation Act. Richardson v. N.C. Dept. of Correction,345 N.C. 128, 478 S.E.2d 501 (1996).
                               ***********
The forgoing Findings of Fact and Conclusions of Law engender the following:
 ORDER
1. Plaintiff's claim is hereby and the same shall be denied.
2. The parties shall bear their own costs.
This the 17th day of September 2003.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER